475 So. 2d 981 (1985)
HCA HEALTH SERVICES OF FLORIDA, INC., d/b/a Coral Reef General Hospital, and Marcus Daniel Alston and Mary Jane Alston, Appellants,
v.
Christopher C. RATICAN, Appellee.
No. 84-2301.
District Court of Appeal of Florida, Third District.
September 17, 1985.
*982 Hayt, Hayt & Landau and Ned Kimmelman and Alan M. Fisher, Weitzner & Gamberg and Arthur Weitzner, Miami, for appellants.
Joe N. Unger, Kopplow & Flynn, Miami, for appellee.
Robert A. Ginsburg and Eric K. Gressman, Miami, for Dade Co. Atty. as amicus curiae.
Before BARKDULL, BASKIN and FERGUSON, JJ.
BASKIN, Judge.
HCA Health Services of Florida, Inc., d/b/a Coral Reef General Hospital (the Hospital) appeals an order in which the trial court ruled a lien for hospital services invalid and approved a settlement between the injured party, the tortfeasors, and the tortfeasors' insurance company. The Hospital was not served with process in the lower court action and did not voluntarily submit to the trial court's jurisdiction.
An order is not binding upon an entity which has not been made a party to the proceedings. Virginia-Carolina Chemical Corp. v. Smith, 121 Fla. 720, 164 So. 717 (1935) (on rehearing); Kingswood Builders, Inc. v. Wall Plumbing & Heating Co., 287 So. 2d 352 (Fla. 4th DCA 1973). We therefore reverse that portion of the order which invalidates the Hospital's lien, but affirm the remainder of the order insofar as it approves the settlement. Our ruling makes it unnecessary for us to reach the other issues raised.
Reversed in part; affirmed in part.